Title: From Elizabeth Palmer Cranch to Abigail Smith Adams, 30 October 1802
From: Cranch, Elizabeth Palmer
To: Adams, Abigail Smith



Madm
Milton Octr 30th 1802.

As the vacation draws near—and consequently the time to settle who are to form our family for the winter Term, I wish to know whether you intend Susan shall stay—I am resolved to keep no other so young—but her Abilities are so good and her constitution so firm, that it will be a pleasure to have her with us if you wish it—She will then have a double advantage as she will be with the older Misses—and the whole time under my daughters immediate care in school hours—One little one, will be but little additional care, but when there are three or four of an age—the attention they require especially in winter; is more than I will ever again undertake. we mean to keep from Six to eight thro the winter and the opportunity those will have for instruction is decidedly in their favor—not only on account of the Smallness of the number, but from the long winter evenings being devoted to their improvment intirely. we reckon Six as engaged—perhaps the young lady Mrs Greenleaf mentiond would like to come—if she realy wishes to improve, it would be the best time—if she only (like many) wish for a pretty Summers retreat—she had best not come.—
Mr. Cranch and myself most sincerely join in heart, the Festivity of the day—I am not in the habit of looking on long life as a blessing—but that Spirit of Patriotism which I imbibed with my first breath compells me to implore Heaven to protract to a long period lives so devoted to their country—and so extensively useful.
I remain Madm: with perfect respect / Your Obt: Servt
Eliza Cranch.